DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 19 FEBRUARY 2020.  The claim set considered is the claim set consisting of four (4) pages and claim are identified by status identifiers.  Current pending claims are Claims 1-3, 9-17, 2325 and 39-41.  Claims 4-8, 18-22 and 26-38 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 25 AUGUST 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: character 34J, [00122], probe positioning system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “36J” in Figure 16 has been used to designate both mixing device rotary displacement mechanism and what appears to be the probe positioning system in the Figure.  The Examiner believes that one of these “36J’ is incorrectly labelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is interpreted by the Examiner that the lower/left “36J” in the middle of the page with Figure 16 is supposed to be 34J.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-17, 23-25 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATSUMOTO, US Publication No. 2015/0266026 A1, submitted on the Information Disclosure Statement on 25 AUGUST 2020, US Patent Application Publications Cite No. 1. 
Applicant’s invention is drawn towards a device, a liquid handling system. 
Regarding Claim 1, the reference KATSUMOTO discloses a liquid handling system, Figure 1, liquid agitation apparatus D1, [0027], for use with a liquid sample in a container, Figure 1, container 3, [0027], the liquid handling system comprising: a probe configured to be inserted into the container to contact the liquid sample in the container, Figure 1 and 2, pipette tip 2, [0027, 0028], the probe having a probe axis, Figure 3A, axis can be seen along line P-P line, [0029], and comprising: an elongate probe body having a distal end, Figure 1-4D, pipette tip 2 has a distal end; and an integral mixing device on the probe body proximate the distal end, Figure 1-4D, plate-like member 1, [0027-0028]; and an actuator operable to reciprocate the probe in the container along the probe axis such that the mixing device generates mixing currents in the liquid sample, [0033, 0034, 0047-0053, 0074-0079].
Additional Disclosures Included are: Claim 2: wherein the liquid handling system of Claim 1 wherein the mixing device comprises: a mixing device body, Figure 1, plate-like member 1, [0027-0028]; and at least one flow channel defined in the mixing device body, Figure 2, 5A-7C, flow passages 15, [0029]; wherein said reciprocation of the probe in the container along the probe axis generates a mixing current flow of the liquid sample through the at least one flow channel, [0053].; Claim 3: wherein the liquid handling system of Claim 2 wherein the at least one flow Claim 9: wherein the liquid handling system of Claim 1 wherein the mixing device is mounted on the probe body such that reciprocation of the probe in the liquid sample causes the mixing device to rotate, Figure 1 and 2, [0053].; Claim 10: wherein the liquid handling system of Claim 1 wherein the probe body comprises a probe lumen extending therethrough, Figure 1-4D, see pipette tip 2.; Claim 11: wherein the liquid handling system of Claim 10 wherein the probe body comprises a distal end port at the distal end and fluidly communicating with the probe lumen, Figure 2-4D, [0029], distal end 21.; Claim 12: wherein the liquid handling system of Claim 11 wherein the probe body comprises a tip section that extends between a lower end of the mixing device and the distal end port, Figure 2, 3A-C, 4D, distal end 21, [0029].; and Claim 13: wherein the liquid handling system of Claim 10 comprising a liquid transfer actuator fluidly connected to the probe lumen and operable to withdraw fluid from the container through the probe lumen and/or to dispense fluid into the container through the probe lumen, [0053].
Applicant’s invention is drawn towards a method, a method for mixing a liquid sample in a container in a liquid handling system. 
Regarding Claim 14, the reference KATSUMOTO discloses a method for mixing a liquid sample in a container in a liquid handling system, [0047-0076], the method comprising: inserting a probe into the container and into contact with the liquid sample in the container, Figure 9A, [0048], the probe insert into container 3 of space E, the probe having a probe axis, Figure 3A, axis can be seen along line P-P line, [0029], and comprising: an elongate probe body having a distal end, Figure 1-4D, pipette tip 2 has a body and has a distal end 21, [0029]; and an integral mixing device on the probe body proximate the distal end, Figure 1-4D, plate-like member 1, [0027-0029]; 
Applicant’s invention is drawn towards a device, a probe for use in a liquid handling system for use with a liquid sample in a container. 
Regarding Claim 15, the reference KATSUMOTO discloses a probe for use in a liquid handling system for use with a liquid sample in a container, Figure 1-4D, pipette tip 2, [0027-0031], the probe having a probe axis, Figure 3A, axis can be seen along line P-P line, [0029], and comprising: an elongate probe body having a distal end, Figure 1-4D, pipette tip 2 has a body and distal end 21, [0029]; a probe lumen extending through the probe body, Figure 3B, 3C, 4A-4D; and an integral mixing device on the probe body proximate the distal end, Figure 1-4D, plate-like member 1, [0027-0029].
Additional Disclosures Included are: Claim 16: wherein the probe of Claim 15 wherein the mixing device comprises: a mixing device body, Figure 1, plate-like member 1, [0027-0028]; and at least one flow channel defined in the mixing device body, Figure 2, 5A-7C, flow passages 15, [0029]; wherein the probe is configured such that the mixing device generates a mixing current flow of the liquid sample through the at least one flow channel when the probe is reciprocated in the container along the probe axis, [0047-0076], in particular [0053].; Claim 17: wherein the probe of Claim 16 wherein the at least one flow channel comprises a plurality of flow channels spaced circumferentially about the mixing device body, Figure 2, 5A-7C, flow passages 15, [0029].; Claim 23: wherein the probe of Claim 15 wherein the mixing device is mounted on the probe body such that reciprocation of the probe in the liquid sample causes the mixing device to rotate, Figure 9A-D, [0053].; Claim 24: wherein the probe of Claim 15 wherein the probe body comprises a distal end port at the distal end and fluidly communicating with the probe lumen, Figure 1-4D, Claim 25; wherein the probe of Claim 24 wherein the probe body comprises a tip section that extends between a lower end of the mixing device and the distal end port, Figure 3A-4D, 9A-9D.
Applicant’s invention is drawn toward a method, a method for mixing a liquid sample in a container in a liquid handling system. 
Regarding Claim 39, the reference KATSUMOTO discloses a method for mixing a liquid sample in a container in a liquid handling system, [0047-0076], the method comprising: inserting a probe into the container and into contact with the liquid sample in the container, Figure 9A, [0048], the probe insert into container 3 of space E, the probe having a probe axis, Figure 3A, axis can be seen along line P-P line, [0029], and comprising: an elongate probe body having a distal end, Figure 1-4D, pipette tip 2 has a body and has a distal end 21, [0029]; a probe lumen extending through the probe body, Figure 3B, 3C, 4A-4D; and an integral mixing device on the probe body proximate the distal end, Figure 1-4D, plate-like member 1, [0027-0029]; and displacing the probe in the container using an actuator such that the mixing device generates mixing currents in the liquid sample, Figure 9A-9D, [0048-0053].
Additional Disclosures Included are: Claim 40: wherein the method of Claim 39 including withdrawing the liquid sample from the container through the probe lumen, [0053].; and Claim 41: wherein the method of Claim 39 including dispensing the liquid sample or another liquid into the container through the probe lumen, [0053] and Figure 9A-9D.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-107089 A to HATTORI discloses an apparatus and liquid mixing method that enables effective and quick stirring by suction and discharge.  The pipette tip is considered to be a .
An English Machine Translation of the JP document was also obtained and cited on the PTO-892 and attached with this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797